—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered October 28, 1999, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 12 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification. The evidence featured testimony that the victim, who had an ample opportunity to observe defendant and accurately described defendant and his clothing, followed defendant to a building where he was arrested. The jury’s mixed verdict does not warrant a contrary conclusion (see, People v Rayam, 94 NY2d 557).
Defendant’s challenge to the court’s Allen charge is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the Allen charge, viewed as a whole, was balanced and not coercive (see, People v Ford, 78 NY2d 878). Concur — Sullivan, P. J., Rosenberger, Nardelli, Rubin and Friedman, JJ.